                                                                       Exhibit 5 - Schedule G




                 RWDY Client *missing executed copy
Acacia Exploration Partners, LLC*
Activa Resources, LLC
Aethon Energy Operating LLC
American Petroleum Partners, LLC*
Anchor Drilling Fluids USA, LLC
Anadarko Petroleum Corporation
Armor Energy, LLC
Apache Corporation
APR Operating, LLC DBA Admiral Permian Resources
Atlantic Resources Company, LLC
Australis TMS Inc.
BBL Operating Company, LLC
BC Operating Inc
BHP Billiton Ltd
Blackbeard Operating, LLC*
Blackbuck Resources, LLC
Black Valley Directional Drilling, LLC
Bonanza Creek Energy Operating Company, LLC
Boots Smith Energy Group, Inc
BP America Production Company*
Branton Tools, LLC/Branco Tools, LLC
Bravo Natural Resources, LLC
Breitburn Operating, LP*
Brooks Range Petroleum Corporation*
Bruin E & P Operating, LLC
BTA Oil Producers, LLC
Caelus Energy Alaska LLC and Affiliates
Callon Petroleum Operating Company
Capitan Energy, Inc*
Carrizo (Eagle Ford) LLC
Casillas Operating, LLC


        20-10616 - #104-5 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 5 Pg 1 of 7
                                                                       Exhibit 5 - Schedule G




Casillas Petroleum Corp II
Castle Rock Operating, LLC
CCI Gulf Coast Upstream, LLC
Centennial Resource Production, LLC
CH4-Finley Operating, LLC*
Charger Shale Oil Operating, LLC
Cimarex Energy Co.
Citation Oil & Gas Corp.
Clearly Petroleum, LLC
CML Exploration LLC
CMR Energy, L.P.*
COG Operating LLC
Colgate Operating, LLC
Comstock Resources, Inc.
Continential Resources, Inc.
Conoco Phillips Company
Corterra Energy Operating, LLC
Covey Park Operating LLC
Creston Peak Resources Operating LLC
Crimson Energy Partners IV, LLC *
Crimson Exploration Operating, INC
Daylight Petroleum, LLC*
DCP Operating Company, LP
DD Fluids, LLC
Delaware Energy, LLC*
Denbury Onshore, LLC
Derby Exploration, LLC*
Devon Energy Production Company, L.P.
Diamondback E&P, LLC
Eagle Exploration Production, LLC
El Toro Resources LLC
Encana Oil & Gas (USA) Inc.


        20-10616 - #104-5 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 5 Pg 2 of 7
                                                                       Exhibit 5 - Schedule G




Endeavor Energy Resources, L.P.
Endeavor Natural Gas, LP*
EnerVest Operating, LLC
Energen Resources Corporation
EOG Resources, INC
EOR Operating Company and Ridgeway Arizona Oil Corp
EP Energy E&P Company, L.P.
EQT Production Company
Excalibur Resources, LLC
Exco Resources, Inc.
Fairway Resources Operating III, LLC
Fasken Oil and Ranch, LTD
FDF Energy Services, LLC*
Felix Energy Holdings II, LLC
Fifth Creek Energy Operating Company, LLC
FireBird Energy, LLC*
Fortuna Resources Development, LLC
Freedom Production, Inc.
Gadeco, LLC
General Electric Company
Genesis Fluids, LLC*
GeoSouthern Operating II, LLC
Geostock Sandia, LLC
GEP Haynesville, LLC*
Glacier Oil and Gas Corp.
Goodrich Petroleum Company, LLC*
Grenadier Energy Partners II, LLC
Gulfport Energy Corporation (SCOOP)
Guidon Energy Management Services, LLC
Halcon Operating Co., Inc.
Hawkwood Energy Operating, LLC
Headington Energy Partners, LLC


        20-10616 - #104-5 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 5 Pg 3 of 7
                                                                        Exhibit 5 - Schedule G




Helios Operating, LLC*
Henry Resources
HighMark Energy Operating, LLC
HilCorp Alaska, LLC*
Hilcorp Energy Company *
HT MWD Solutions, LLC
Huntley & Huntley Energy Exploration, LLC
Hunt Oil
Horizon Mud, Inc*
ImPetro Operating LLC
Indigo Minerals LLC
Inland Ocean
Ironroc Energy Partners, LLC*
Jagged Peak Energy, LLC (Trinity Petroleum Energy)
JBL Oil & Gas, LLC
Jetta Operating Company, Inc. *
Jetta Permian, LP
Jones Energy Holdings, LLC
Kaiser-Francis Oil Company
Kayden Industries (USA), Inc.*
Kinder Morgan CO2 Company, L.P.
Laredo Energy Operating, LLC
Liberty Resources Management Company, LLC
Legacy Reserves Operating LP*
Linn Operating, LLC
Logos Operating, LLC
Lonestar Resources America, Inc.
LouTex Contractors, Inc
Luxe Operating LLC
Lynx Oklahoma Operating, LLC
Manti Tarka Permian Operating, LLC
Marathon Oil Company


         20-10616 - #104-5 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 5 Pg 4 of 7
                                                                        Exhibit 5 - Schedule G




Matador Production Company
Maverick Natural Resources LLC/formerly Breitburn
MDC Energy LLC
Midstates Petroleum Company, LLC
Mission Creek Resources, LLC
Murphy Exploration & Production Company- USA
Nadel and Gussman, LLC
Nearburg Producing Company
Nelson Energy
New Century Exploration, Inc
Newfield Exploration Company
Newfuture/Ledlow Services
Newpark Drilling Fluids LLC
NOV/National Oilwell Varco, LP*
Oasis Petroleum Permian LLC
PDC Energy , Inc
Paloma Operating Company, Inc.
Pacific Energy Development aka Ridgeway Arizonia Oil or EOR Operating Comp
Pardus Oil & Gas
Parsley Energy Operations, LLC
Pegasus Optimization Managers, LLC
Penn Virg
Performance Proppants
Petro-Chem Operating Company
Petro-Hunt, LLC.
PetroTech Solutions, LLC
Pine Wave Energy Partners Operating, LLC
Pioneer Natural Resources USA, Inc.
Prime Rock Resources LA, LLC
Protégé Energy III LLC
Pursuit Oil & Gas, LLC
Quantum Resources Management LLC/Breitburn/MAVERICK


         20-10616 - #104-5 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 5 Pg 5 of 7
                                                                        Exhibit 5 - Schedule G




Range Resources- Louisiana, Inc.
Rebellion Energy, LLC
Revolution Resources, LLC*
Riley Permian Operating Company, LLC
Ring Energy, Inc
R. Lacy Services, Ltd.
Roan Resources, LLC
Rockcliff Energy Management, LLC
Rosehill Operating Company, LLC
Rosetta Resources Operating, LP
Sable Permian Resources Land, LLC
Samson Resources Company
Sandridge Energy Inc.
Scala Energy Operating, LLC
Schlumberger Marketplace (Geometric Results, Inc)
Scientific Drilling International, Inc
Select Energy Services, LLC
Sheridan Production Company, LLC
SK Plymouth, LLC
SM Energy Company
South Oil, Inc
Spartan Energy Servcies, LLC*
Spur Energy Partners, LLC
Stonegate Production Company LLC
Stat Oil & Gas LP
Stellar Drilling Fluids, LLC
Strike, LLC*
Tactical Operating Company, LLC
Tanos Exploration II, LLC
Tap Rock Operating, LLC
Tara Energy Services, INC.
Targa Resources


         20-10616 - #104-5 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 5 Pg 6 of 7
                                                                        Exhibit 5 - Schedule G




Teal Operating, LLC
Tecolote Energy Operating, LLC *
Tellurian Operating LLC
Tower Oilfield Services, LLC
Transpacific Energy, LLC
Treadstone Energy Partners Operating, LLC*
Trinity Operating (USG), LLC
Triumph Energy Partners, LLC
Unit Corporation
Universal Fluid Serivices LLC*
Upcurve Energy, LLC*
US Energy Development Corporation
Vanguard Operating, LLC
Venado Oil & Gas, LLC
Vine Oil & Gas LP
Vitruvian Exploration IV, LLC
VT Halter Marine, INC.
WellBenders Directional Services, LLC*
WESCO Operating, Inc
Winchester Energy, LLC*
Wizards Trucking
Worley Energy Chemical Resources
RKI Exploration & Production, LLC (WPX)
WTS Energy USA, LLC
WTX Gryphon Holdings, LLC
XCL RESOURCES, LLC
XTO Energy Inc.




         20-10616 - #104-5 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 5 Pg 7 of 7
